ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeals of -                                     )
                                                  )
 Supreme Foodservice GmbH                         )    ASBCA Nos. 57884-QUAN, 58666-QUAN
                                                  )               59636-QUAN, 61361-QUAN
                                                  )
 Under Contract No. SPM300-05-D-3130              )

 APPEARANCES FOR THE APPELLANT:                        Philip J. Davis, Esq.
                                                       John R. Prairie, Esq.
                                                       Rand L. Allen, Esq.
                                                       Tara L. Ward, Esq.
                                                       J. Ryan Frazee, Esq.
                                                        Wiley Rein LLP
                                                        Washington, DC

 APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                        DLA Chief Trial Attorney
                                                       Steven C. Herrera, Esq.
                                                       Kari L. Scheck, Esq.
                                                       J. Maxwell Carrion, Esq.
                                                        Trial Attorneys
                                                        DLA Troop Support
                                                        Philadelphia, PA

                OPINION BY ADMINISTRATIVE JUDGE O’CONNELL

        In the Board’s May 27, 2020, post-hearing decision, we remanded to the parties
for a limited quantum determination. Specifically, the Board remanded for the parties to
calculate final truck rates based on our various findings. In addition, we directed the
parties to calculate the net amount due a party after consideration of the final truck rates
and government withholdings. Supreme Foodservice GmbH, ASBCA No. 57884 et al.,
20-1 BCA ¶ 37,618, recon. denied, 20-1 BCA ¶ 37,716.

       In a January 29, 2021, joint letter to the Board (jt. ltr.), the parties reported that
they had completed these calculations and requested that the Board issue an order
adopting their quantum amounts. The Board grants this request, as follows.
      Final Truck Rates

       For the period from December 2005 until December 14, 2012, the final rate is
$0.23 per pound. During this period, Supreme delivered 2,392,143,150 pounds of
Premium Outbound Transportation (POT) cargo. It is entitled to POT fees of
$550,192,924.50 for this period. (Jt. ltr. at 1-2)

       From December 15, 2012 to December 14, 2013, the final rate is $0.24 per pound.
During this period, Supreme delivered 380,068,757 pounds of POT cargo. It is entitled to
fees of $91,216,501.68 for this period. (Jt. ltr. at 1-2)

      Gross trucking quantum is $641,409,426.18 1 (jt. ltr. at 2).

      Net Amount Due

       As a result of the findings in the Board’s May 27, 2020, opinion with respect to
rotary and fixed wing deliveries and the above determination of trucking quantum,
Supreme is entitled to a total of $1,369,618,849.55 in POT fees2 (jt. ltr. at 2).

      DLA paid Supreme $1,767,473,638 for POT. Supreme Foodservice GmbH, 20-1
BCA ¶ 37,618 at 182,631. (Jt. ltr. at 2) Thus, DLA overpaid Supreme by
$397,854,788.453 (id.) The government subsequently withheld more than this amount
from payments to Supreme. Specifically, it withheld $540,832,442.70 (id.). Of this




1 $550,192,924.50 + $91,216,501.68 = $641,409,426.18
2 $405,472,897.96 (rotary) + $172,785,730.61 (rotary with government provided fuel) +
       $149,950,794.80 (fixed wing) + $641,409,426.18 (truck)
       = $1,369,618,849.55. Supreme Foodservice GmbH, 20-1 BCA ¶ 37,618
       at 182,635-36; (jt. ltr. at 2)
3 $1,767,473,638 - $1,369,618,849.55 = $397,854,788.45



                                            2
withheld amount, the government is entitled to retain $397,854,788.45. Supreme is
entitled to the remainder, $142,977,654.254 (id.).

         Dated: March 2, 2021



                                                    MICHAEL N. O’CONNELL
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

    I concur                                         I concur



    RICHARD SHACKLEFORD                              J. REID PROUTY
    Administrative Judge                             Administrative Judge
    Acting Chairman                                  Vice Chairman
    Armed Services Board                             Armed Services Board
    of Contract Appeals                              of Contract Appeals




4   DLA states in the Joint Letter that it has claims totaling $88,494,087.78 against
        Supreme in three pending appeals (ASBCA Nos. 60250, 60309, and 61370) and
        that it anticipates that the Defense Finance and Accounting Service will continue
        to withhold from payment to Supreme this amount, as well as any applicable
        interest or fees on the $397,854,788.45 overpayment (jt. ltr. at 2). The Board
        expresses no opinion with respect to either the merits of ASBCA Nos. 60250,
        60309, and 61370, or the government’s entitlement to interest or fees on the
        overpayment.

                                              3
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57884-QUAN,
58666-QUAN, 59636-QUAN, 61361-QUAN, Appeals of Supreme Foodservice GmbH,
rendered in conformance with the Board’s Charter.

      Dated: March 3, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          4